Appellant in this case has wholly failed to file any abstract of record or copies of the reporter's transcript of evidence as provided by Rule 4 of this court. It is the duty of counsel appealing a case to prepare and file such an abstract and transcript as will present every question which it is desired *Page 265 
that the court shall review. Nor will the court examine the original pleadings and record to supply this deficiency. LibertyMining  Smelting Co. v. Geddes, 11 Ariz. 54, 90 P. 332;Donohoe v. E.P.  S.W.R.R. Co., 11 Ariz. 293, 94 P. 1091;Daggs v. Howard Sheep Co., 16 Ariz. 283, 145 P. 140;Martin v. Bankers' Trust Co., 18 Ariz. 55, Ann. Cas. 1918E 1240, 156 P. 87.
The assignments of error in appellant's brief are such that we cannot consider them intelligently in this state of the record, and the judgment of the trial court is necessarily affirmed.